Citation Nr: 0311069	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-18 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from August 1962 to 
February 1963, and from June 1964 to December 1983.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was remanded in May 1999 and again 
in April 2001.  In the May 1999 remand, the Board requested 
that the RO clarify the appellant's representation.  In 
August 2000, the appropriate forms were sent to the appellant 
in order to specify representation.  The appellant failed to 
respond.  Therefore, the Board finds that the appellant is 
representing herself in the current appeal.  

A September 2002 deferred rating action noted that the 
appellant was contacted by telephone and it was reported that 
she indicated that she did not wish to continue her appeal 
regarding service connection for the cause of the veteran's 
death.  She was asked to submit her withdrawal in writing.  
She has not done so.  Accordingly, her appeal remains before 
the Board for appellate consideration.  38 C.F.R. § 20.204 
(2002). 

In September 2002 the RO denied entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318 (West 2002).  
She was notified of this decision and of her appellate 
rights.  She has not appealed this decision.  Accordingly, 
this issue is not before the Board for appellate 
consideration.


REMAND

In January 2002, the Board deferred adjudication of the case 
pending additional development of the claim pursuant to 
38 C.F.R. § 19.9(a)(2) (2002), which included obtaining 
additional medical opinion.  As a result of the development, 
the Board obtained evidence.  However, the United States 
Court of Appeals for the Federal Circuit has recently 
invalidated the regulations, which empowered the Board to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the appellant or his 
representation.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The RO has not had the opportunity to review the 
additional evidence received in conjunction with the Board's 
development.  

Accordingly, the case is REMANDED to the RO for the following 
development:
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO is requested to readjudicate 
the issue on appeal, to include 
consideration of all additional evidence 
received since the most recent 
supplemental statement of the case.  If 
the determination remains unfavorable to 
the appellant, she should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




